UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7216


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS A. BEASLEY, a/k/a Pooh,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:02-cr-01358-HMH-3)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis A. Beasley, Appellant Pro Se. Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Curtis    Beasley   appeals    the   district      court’s     order

denying his 18 U.S.C. § 3582(c) (2006) motion.              We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court. United States v.

Beasley,   No.    6:02-cr-01358-HMH-3     (D.S.C.    July   3,   2008).      We

dispense   with     oral   argument   because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                      2